                  Case 2:19-cr-00125-CW Document 29 Filed 03/04/20 PageID.86 Page 1 of 1
AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                                       CENTRAL DISTRICT OF UTAH


              UNITED STATES OF AMERICA
                                                                                                                   EXHIBIT AND WITNESS LIST
                         v.
               DESMOND TRAVIS JORDAN                                                                                   Case Number: 2:19-CR-125 CW

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                  DEFENDANT’S ATTORNEY
                    Clark Waddoups                                                    Joshua Brotherton                             Emily Stirba, Spencer Rice
TRIAL DATE (S)                                                         COURT REPORTER                                        COURTROOM DEPUTY
                   3/3/2020-3/4/2020                                                       L. Robinson                                A. Bowers, T. Schofield
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                                                                      GOVERNMENT WITNESSES:

   1                  3/3/2020                                        David Allen

   2                  3/3/2020                                        Clinton Moore

                                                                      DEFENDANT WITNESS:

             1        3/4/2020                                        Mary Cablk

                                                                      EXHIBITS:

   1                  3/3/2020            Yes             Yes         Clint Moore Dog Handler Certificate

   2                  3/3/2020            Yes             Yes         Tank – Detector Dog Certificate

   3                  3/3/2020            Yes             Yes         Training Odor List, October 2018 – March 2019

   4                  3/3/2020            Yes             Yes         Training Summary, October 2018 – March 2019



   6                  3/4/2020            Yes             Yes         Tank’s training log from Packtrack report

   7                  3/3/2020            Yes             Yes         Tank’s veterinary records



   9                  3/3/2020            Yes             Yes         Video of officer asking for assistance before traffic stop

  10                  3/3/2020            Yes             Yes         Video of traffic stop

  11                  3/3/2020            Yes             Yes         Packtrack Deployment Log




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages
